UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-6695


JOSEPH EUGENE HOOVER,

                 Petitioner - Appellant,

          v.

BUTCH JACKSON,

                 Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:10-cv-00168-WO-LPA)


Submitted:   August 10, 2012                 Decided:   August 16, 2012


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Eugene Hoover, Appellant Pro Se.    Mary Carla Hollis,
Assistant Attorney General, Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph      Eugene    Hoover        seeks       to    appeal         the    district

court’s    order      accepting      the      recommendation              of    the    magistrate

judge    and     denying        relief   on     his       28    U.S.C.          §    2254      (2006)

petition.       The order is not appealable unless a circuit justice

or   judge     issues      a    certificate        of   appealability.                    28   U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent      “a       substantial      showing         of        the       denial     of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that    reasonable               jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484 (2000);        see     Miller-El     v.    Cockrell,            537 U.S. 322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                       Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Hoover has not made the requisite showing.                                 Accordingly, we

deny Hoover’s motion for a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                                         We

dispense       with      oral     argument      because         the        facts       and      legal

                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3